Exhibit 10.01

Amendment to the Incentive Stock Option Agreement
between Sunrise Telecom Incorporated and Jeongeun Joo
dated February 7, 2006



Pursuant to its 1993 Stock Option Plan (the "Plan"), Sunrise Telecom
Incorporated (the "Company") made an option grant (the "Option") to Jeongeun Joo
("Optionee") pursuant to a 1993 Employee Stock Option Plan Incentive Stock
Option Agreement (the "Agreement"). The Option is as follows:



Number of Shares

Date

Expiration Date

15,000

April 13, 1996

April 13, 2006

The Company and Optionee hereby seek to amend Section 6(a) Basic Term of the
Agreement in accordance with the following:

This Option shall in any event expire 90 days after effectiveness of the
Company's Form S-8 registration statement covering the offer and sale of shares
under the Option, but in no event later than December 31, 2006.

The effective date of this Amendment is February 7, 2006.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Agreement and the Plan.

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENTS REMAIN IN FULL FORCE AND
EFFECT.

IN WITNESS WHEREOF, COMPANY and OPTIONEE have signed this Amendment. By signing
this Amendment, Optionee agrees to all the terms and conditions described in
this Amendment, in the Agreement, and in the Plan.

COMPANY

OPTIONEE

/s/ Paul A. Marshall


Signature



/s/ Jeongeun Joo


Signature

Paul A. Marshall


President and CEO

February 7, 2006


Date



Jeongeun Joo


Optionee



February 7, 2006


Date





